DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. (2012/0201015).
With respect to claim 14, Robertson teaches a site light (10) comprising: a body (20) at least partially defining a housing volume therein (Figs. 1 and 4): an arm (80) coupled to the body, the arm having an adjustable arm length (Figs. 1 and 3): a light assembly (700) coupled to the arm opposite the body (Fig. 3); and a power system (40, 50, Fig. 4) including: a housing (120, 140, and 180) defining an electrical volume therein (Fig. 4), one or more electrical components (40, 50, 605, 610, 615, 620, and/or 630) positioned within the electrical volume and a cooling channel at least partially formed by the housing and having a fan positioned therein (paragraph 35), wherein the cooling channel has an inlet open to the housing volume and an outlet open to the outside of the housing (“venting” in 120 and 140, see: paragraph 35), and wherein the one or more electrical components (40 and 50) are fluidly isolated from the cooling channel (paragraph 35 and Figs. 1-3).  

As for claim 15, Robertson teaches wherein the power system (40, 50, and Fig. 4) includes a charger unit (630).  
As for claim 17, Robertson teaches further comprising a plurality of heat sinks (120 and 140; see: paragraph 40) at least partially positioned within the cooling channel and in thermal communication with the one or more electrical components (paragraph 35).  
As for claim 18, Robertson teaches wherein the cooling fan is configured to produce a low pressure region within the housing volume (paragraph 35; note that faster moving air inherently has lower pressure).  
As for claim 19, Robertson teaches further comprising a second power system positioned within the housing volume (paragraph 54 and Fig. 4).  
As for claim 20, Robertson teaches wherein the second power system includes at least one of an AC/DC power source (paragraph 54) and an LED driver.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kardohely (2009/0110527) in view of Joseph et al. (2006/0086871) and Konop (2010/0220489).
With respect to claim 10, Kardohely teaches a site light (paragraph 2) comprising: a body (102) having a base (108) that defines a base footprint (Fig. 1) configured to at least partially support the body on a support surface (Fig. 1), the body defining a body volume therein (Fig. 1); an arm (104) at least partially positioned within the body volume and being extendable out of the body volume, the arm having an adjustable arm length (paragraphs 27-28). 
Kardohely does not explicitly teach a light assembly coupled to the arm opposite the body; and a leg assembly coupled to the body and including a contact surface, the leg assembly being adjustable between a stowed position, where the contact surface is positioned within the base footprint, and a plurality of deployed positions, where the contact surface is positioned outside the base footprint; wherein only the base is in contact within the support surface and the contact surface is lifted away from the support surface when the leg assembly is in the stowed position, and wherein both the base and the contact surface are in contact with the support surface when the leg assembly is in each of the plurality of deployed positions (claim 10); wherein the base includes at least one wheel rotatably coupled to the body (claim 11); wherein the base includes at least one foot integrally formed with the body (claim 12).  
As for claim 10, Joseph also drawn to site tools, teaches a leg assembly (16-18) coupled to the body (10, 13, 14, 15, and 19) and including a contact surface (18), the leg assembly being adjustable between a stowed position (fully retracted), where the contact surface is positioned within the base footprint (footprint immediately below item 15), and a plurality of deployed positions, where the contact surface is positioned outside the base footprint (Fig. 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the leg assembly of Joseph as an addition to the site light of Kardohely, in order to provide greater support. 
As for claim 10, Konop also drawn to site lights, teaches a light assembly (112) coupled to the arm (102) opposite the body (122); wherein only the base is in contact within the support surface and the contact surface is lifted away from the support surface when the leg assembly is in the stowed position (Fig. 1), and wherein both the base and the contact surface are in contact with the support surface when the leg assembly is in each of the plurality of deployed positions (Fig. 7).
As for claim 11, Konop teaches wherein the base includes at least one wheel rotatably coupled to the body (Fig. 7).  
As for claim 12, Konop teaches wherein the base includes at least one foot (116) integrally formed with the body (Figs. 1 and 7).  
As for claim 13, Konop teaches wherein the site light defines a first average base support radius when the leg assembly is in the stowed position (Fig. 1), and wherein the site light defines a second average base support radius that is larger than the first average base support radius when the leg assembly is in each of the plurality of deployed positions (Fig. 7; *note that the base is capable of deploying a single leg at a time).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the leg assembly and base arrangement of Konop in the site light of Kardohely, in order to provide for easy maneuverability and stable stationary support (Figs. 1 and 7 of Konop). 

Allowable Subject Matter
Claims 1-9 are allowed.

Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are not persuasive. 
With respect to claim 10, the Applicant intially argues that Joseph does not teach that the base plate 18 may be lifted away from the support surface when the legs are stowed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is pointed out that in the rejection above and in the Non-Final Rejection, the Konop reference is relied upon to teach this feature, not the Joseph reference. 
Also with respect to claim 10, the Applicant argues that Joseph does not teach the base plate members 18 may be stowed within the base footprint. The Applicant argues that the Examiner fails in the attempt to expand the claimed body to include the tubular leg members 15. Contrary to the Applicant’s arguments, items 15 are a body portion in which the leg 17 is stowed. The only evidence the Applicant relies upon is that Joseph refers to item 15 as a “tubular leg member”. Regardless of Joseph word choice, it does not change the fact that items 15 are bodies that stow legs 17 and are therefore reasonably interpreted as a portion of the body of claim 1. With respect to the footprint, the claims are silent as to the base’s footprint in a stowed position or a deployed position. Therefore, the base’s footprint can reasonably be defined as the base’s footprint in a fully deployed position, similar to what is shown in Fig. 2. The Applicant is not considering circular perforations 29.1-29.n and 30.1-30.n (Fig. 5 of Joseph) that allow for a much tighter stowed position. In this tighter stowed position, base plate members 18 would be within the base’s footprint from the fully deployed position. 
With respect to claim 14, the Applicant argues that Robertson does not teach “a single housing that 1) houses the one or more electrical components, 2) includes a cooling channel, and 3) includes a fan positioned within the cooling channel”. Contrary to the Applicant’s arguments, the Applicant’s claim 10 does not require a single housing that includes a fan. Rather, claim 10 requires a cooling channel at least partially formed by the housing and having a fan positioned therein (i.e. within the cooling channel). The fan and vents from paragraph 35 of Robertson form the cooling channel, regardless of if the fan is included in the single housing. Paragraph 35 also makes it clear that the cooling channel is at least partially formed by the housing when it is stated that “the walls may include venting components, including both active (e.g., powered fans or the light)…venting.” There are no vents directed at the electrical components (40 and 50). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/16/2022